Case 2:20-cv-02020-SHL-cgc Document 1-4 Filed 01/10/20 Page 1 of 4   PageID 34




            Aesthetic Management Partners, Inc. v. Trina Barr
                             Complaint




                               Exhibit B

                           Demand Letter
    Case 2:20-cv-02020-SHL-cgc Document 1-4 Filed 01/10/20 Page 2 of 4                             PageID 35

                                                                                      3600 South College, Suite 204
C. DEAN HERMS, JR.
DAVID M. HERRERA                         RMS                                           Fort Collins, Colorado 80525
JEFFREY B. CULLERS                                                                       (970) 498-9999 Telephone
ANDREA L. CARTER                         ERRERA, LLC                                      (970) 472-5365 Facsimile
                                     A TTOR-'.;HS .\'.',;D COU'.',; S[LORS AT U \\'




                                                  June 12, 2019


   VIA EMAIL: mark.crosby(a)ampgrowth.net
   AND FIRST CLASS MAIL
   Mr. Mark R. Crosby
   General Counsel
   Aesthetic Management Partners, Inc
   2492 Walnut Avenue, Suite 120
   Tustin, CA 92780

          Re:     Demand for Wages and Compensation on behalf of Trina Barr

   Dear Mr. Crosby:

          Please be advised that I have been retained to represent Ms. Trina Barr with respect to
   making demand for unpaid wages and reimbursement of expenses. Please direct all future
   correspondence regarding this matter to the undersigned.

            As you are aware, Ms. Barr's employment with Aesthetic Management Partners, Inc.
   (hereinafter "AMP") was terminated by you on or about April 18, 2019. I am in receipt of your
   letter to Ms. Barr of the same date purporting to terminate her employment with AMP pursuant to
   Section 6(c) of her Employment Agreement dated September 17, 2018. In your letter, you vaguely
   accused Ms. Barr, then AMP's Vice President, of disparaging and attacking AMP, its employees,
   its training and protocols, its financial stability and solvency, its management's character, fitness
   and leadership, and otherwise make statements "plainly adverse and destabilizing to AMP's
   mission, vision and company morale."

           Setting aside for the time being the legally questionable, admitted reasons you terminated
   Ms. Barr, I am writing to make demand for wage and compensation amounts unpaid and owed to
   Ms. Barr by AMP. First, AMP owes Ms. Barr reimbursement for expenses. Even if
   reimbursement of expenses incurred by Ms. Barr on behalf of AMP were not expressly required
   by Section 4(e) of her Employment Agreement, pursuant to C.R.S. 8-4-109 (l)(a), AMP owed a
   duty to make immediate payment upon termination to Ms. Barr for all wages or compensation then
   earned, vested, determinable and unpaid at the time of such termination. The Colorado Wage Act
   and its provisions relating to amounts due for labor or service performed has been construed to
   apply to reimbursement of expenses. See e.g., Lester vs. Gene Express, Inc., 2010 WL 3941417
   (D. Colo. Sept. 27, 2010).

          With regard to these expenses owed, it is my understanding that AMP has previously been
   invoiced for expenses incurred by Ms. Barr via the ELC Advanced Clinical Integration Training
   and ELC Technologies Immersion from the period October 2018 to April 2019. However, for
   purposes of making demand pursuant to the Colorado Wage Act and its penalty provisions, I am
Case 2:20-cv-02020-SHL-cgc Document 1-4 Filed 01/10/20 Page 3 of 4                      PageID 36
Mr. Mark R. Crosby, General Counsel
Aesthetic Management Partners, Inc.
July 22, 2019
Page 2

enclosing another copy of the Invoice for this time period for labor and expenses incurred on behalf
of AMP totaling$ 121,525.52.                 '

        The second item of wages owed and 'remaining unpaid to Ms. Barr is Profit Sharing. Per
the "Profit Sharing Agreement" forwarded to Ms. Barr dated March 19, 2018, as a Managing
Partner, Ms. Barr was entitled to 1% of AMP's profits as of March 19, 2019. This Agreement
approximates the value of this percentage on that date to be $200,000. Profit sharing compensation
has been held by Colorado courts to constitute "wages" or "compensation" under the Colorado
Wage Act. See Rohr v. Ted Neiters Motor Co., 758 P.2d 186, 187-188 (Colo. App. 1988).
Therefore, pursuant to the Colorado Wage Act, demand is also made for $200,000.

       To save you some time, I will advise that any attempt to foreclose Ms. Barr's entitlement
to reimbursement of the amounts claimed herein based upon a theory of waiver based upon the
"General Release" document you had Ms. Barr sign is doomed as a matter of law. Colorado has
enacted legislation that expressly voids any agreement that purports to waive or modify any
employee's rights under the Colorado Wage Act. See C.R.S. 8-4-121.

        Further, any attempt by AMP to stall reimbursement to Ms. Barr by attempting to invoke
the arbitration provision of Section 14 of the Employment Agreement will also fail. Colorado
courts have made clear that C.R.S. 8-4-121 voids any attempt to require arbitration of an
employee's rights under the Wage Claim Act. See Lambdin v. Dist. Court in the 18th Judicial
Dist., 903 P .2d 1126, 1130 (Colo. 1995) ("an arbitration provision that waives an employee's rights
under the Wage Claim Act is void"). The Colorado Wage Claim Act guarantees a right to a trial.
Id. at 1130. Thus, any attempt by AMP to forestall the process of immediate reimbursement to
Ms. Barr will be met with vigorous resistance, and a copy of the present letter to justify an award
of sanctions, in addition to the penalties that may be assessed as explained below.

         The Colorado Wage Act subjects employers to penalties for refusing to pay wages or
compensation. Specifically, if an employee's earned, vested, and determinable wages or
compens·ation is not paid within fourteen days after written demand by the employee, the employer
is liable for the wages or compensation, and a penalty of up to 125% of the amount of such wages
up to $7,500 and 50% of the amount of wages or compensation that exceed $7,500. If an employee
can show that the employer's failure to pay is willful, the penalties increase by 50%. Be advised
that, if a legal suit is commenced, Ms. Barr will seek recovery of reasonable costs and attorney
fees incurred in such action.

       Pursuant to C.R.S. 8-4-109(d)(l), you may have AMP send or deliver payment (with no
substantive communication) directly to Ms. Barr at the following address: 6991 Jay Road,
Boulder, Colorado 80301. The total amount demanded at this time is $321,525.52.
Case 2:20-cv-02020-SHL-cgc Document 1-4 Filed 01/10/20 Page 4 of 4               PageID 37

Mr. Mark R. Crosby, General Counsel
Aesthetic Management Partners, Inc.
July 22, 2019
Page 3

       Please let me know if you have any questions or comments. Nothing contained herein is



                                              i
intended to constitute a waiver or election of,, any of the rights or remedies of my client.

                                                      truly yours,



                                                 C. Dean Herms, Jr.
